342 S.W.3d 442 (2011)
Leslie GLASTETTER, Plaintiff/Appellant,
v.
CITY OF CHAFFEE, Defendant,
and
Union Electric Company, d/b/a Ameren UE, Defendant/Respondent.
No. ED 95277.
Missouri Court of Appeals, Eastern District, Division Two.
June 14, 2011.
Andrew R. Tarry, Tarry Law Firm, L.L.C., Cape Girardeau, MO, for appellant.
James J. Virtel, Karen A. Baudendistel, Jeffrey T. McPherson, Armstrong Teasdale LLP, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Plaintiff, Leslie Glastetter, appeals from the entry of summary judgment in favor of defendant. Union Electric Company. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).